80548-COA: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-28064: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80548-COA


Short Caption:BYRD VS. BYRDCourt:Court of Appeals


Related Case(s):80548, 81198


Lower Court Case(s):Clark Co. - Eighth Judicial District - D577701Classification:Civil Appeal - Family Law - Other


Disqualifications:Case Status:Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:03/30/2021 at 2:30 PMOral Argument Location:Las Vegas


Submission Date:03/30/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantGrady Edward ByrdDaniel W. Anderson
							(Mills & Anderson Law Group)
						Byron L. Mills
							(Mills & Anderson Law Group)
						


RespondentCaterina Angela ByrdJeanne F. Lambertsen
							(Webster & Associates)
						Anita A. Webster
							(Webster & Associates)
						





Docket Entries


DateTypeDescriptionPending?Document


10/28/2020Case Status UpdateTransferred from Supreme Court.  (COA)


02/09/2021Order/ProceduralFiled Order Scheduling Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter.  Accordingly, this matter is scheduled for oral argument on March 23, 2021, at 11:00 a.m.  Argument shall be limited to 30 minutes. Oral argument will be held by videoconference.  The court will use the BlueJeans videoconferencing system. On or before February 23, 2021, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the landline and cellular phone numbers and email address of that attorney(s). (COA).21-03905




03/01/2021Order/ProceduralFiled Order Rescheduling Oral Argument. The argument currently scheduled for March 23, 2021, at 11:00 a.m. is vacated.  Oral argument is rescheduled for March 30, 2021, at 2:30 p.m.  Oral argument will be held by videoconference as outlined in our prior order setting oral argument.  The argument shall be limited to 30 minutes. (COA)21-05991




03/30/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the Court of Appeals. 80548-COA.(COA21-BB/MG/JT) (COA).


09/30/2021Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before: Gibbons/Tao/Bulla. Author: Bulla, J. Majority: Gibbons/Tao/Bulla. 137 Nev. Adv. Opn. No. 60. Court of Appeals-MG/JT/BB. (COA).21-28064




10/26/2021Case Status UpdateTransferred to Supreme Court.  (COA)


10/26/2021Case Status UpdateCase Closed.  (COA)



Combined Case View